The indictment charged the defendant with a violation of the act known as the "Weakley Bone Dry Law," and was properly framed under section 15 of said act. Acts 1919, p. 16, § 15. In short, the defendant was indicted and convicted of distilling, making, or manufacturing alcoholic liquor.
The evidence was in conflict; therefore the only question presented upon this appeal, the refusal of the general affirmative charge for defendant, must fail, as the defendant was clearly not entitled to this charge.
The record is entirely free from all error. The judgment of the circuit court is affirmed.
Affirmed.